         Case 1:20-cv-08042-PKC Document 81
                                         76 Filed 11/17/20
                                                  11/09/20 Page 1 of 2


                                                             Application granted.
                                                             SO ORDERED.
 UNITED STATES DISTRICT COURT                                Dated: 11/17/2020
 SOUTHERN DISTRICT OF NEW YORK



  LINDA FAIRSTEIN,

                         Plaintiff,

                  -against-                          Civil Action No. 1:20-cv-08042 (PKC)

  NETFLIX, INC., AVA DUVERNAY, and
  ATTICA LOCKE,

                         Defendants.



    UNOPPOSED MOTION FOR LEAVE TO WITHDRAW AS COUNSEL BY
                      EDWARD K. CHEFFY

       Please take notice, that the law firm of Cheffy Passidomo, P.A., upon the accompanying

Declaration of Edward K. Cheffy, moves this Court before the Honorable P. Kevin Castel, at the

United States Courthouse for the Southern District of New York, located at 500 Pearl Street, New

York, NY 10007, pursuant to this Court’s Local Rule 1.4, for an Order permitting Edward K.

Cheffy to withdraw as counsel for Plaintiff, Linda Fairstein.


                         CERTIFICATE OF GOOD FAITH CONFERENCE


       Pursuant to Local Rule 1.4, undersigned counsel conferred with opposing counsel and

confirmed that there is no opposition to the relief requested herein.




[13589-0001/3596086/1]                           1
         Case 1:20-cv-08042-PKC Document 81
                                         76 Filed 11/17/20
                                                  11/09/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 9, 2020, a true and correct copy of the foregoing was

filed and served by CM/ECF on all counsel or parties of record on the service list.


                                             Respectfully submitted,

                                             CHEFFY PASSIDOMO, P.A.


                                      By:    /s/ Edward K. Cheffy
                                             Edward K. Cheffy
                                             Florida Bar No. 393649
                                             821 Fifth Avenue South, Suite 201
                                             Naples, Florida 34102
                                             (239) 261-9300
                                             ekcheffy@napleslaw.com

                                                     -and-

                                             NESENOFF & MILTENBERG, LLP

                                      By:    /s/ Andrew T. Miltenberg
                                             Andrew T. Miltenberg, Esq. (AM7006)
                                             Kara Gorycki (KG3519)
                                             363 Seventh Avenue, Fifth Floor
                                             New York, New York 10001
                                             (212) 736-4500
                                             amiltenberg@nmllplaw.com
                                             kgorycki@nmllplaw.com
                                             Attorneys for Plaintiff,




[13589-0001/3596086/1]                          2
